UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

See eee eee ee eee ee ee ee ee eee ee K
UNITED STATES OF AMERICA
PROPOSED] ORDER
- Vv. ~
19 Cr. 809 (WHP)

VICTOR PHILLIPS,

Defendant.
Bee 8 ee ee a a aa aa x

WHEREAS, with the defendant’s consent, his guilty plea allocution was made
before a United States Magistrate Judge on February 13, 2020;

WHEREAS, a transcript of the allocution was made and thereafter was transmitted
to the District Court; and

WHEREAS, upon review of that transcript, this Court has determined that the
defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for
the guilty plea;

IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated: New York, New York
Masn \e 2020 SO ORDERED:

WILLIAM H. PAULEY III
U.S.D.J.

ie

 
